Citation Nr: 9914235	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for rheumatoid 
arthritis and osteoarthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969 and from August 1972 to February 1983.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  By a May 1994 
rating decision the RO, in pertinent part, denied entitlement 
to service connection for rheumatoid arthritis and 
osteoarthritis and denied a request to reopen a claim of 
entitlement to service connection for a seizure disorder.  
The veteran disagreed with those denials of benefits.  A 
statement of the case as to those issues was provided in 
August 1994, and the veteran filed a timely substantive 
appeal in October 1994.   

By a May 1994 rating decision, the RO reopened a claim of 
entitlement to service connection for chloracne.  By a rating 
decision issued in September 1995, service connection for 
chloracne was denied, and the veteran disagreed with that 
determination.  A statement of the case was issued in August 
1996, and the veteran filed a timely substantive appeal in 
that same month.

During the pendency of the claims on appeal, the veteran also 
sought service connection for hearing loss and for a 
punctured right eardrum, and filed a timely substantive 
appeal following denial of those claims.  The veteran 
indicated, through an August 1998 memorandum submitted by his 
representative, that he wished to withdraw the appeals as to 
those issues.  The veteran confirmed that he wished to 
withdraw those issues at a Travel Board hearing conducted in 
January 1999.  The withdrawal of the appeals as to those 
issues is valid.  38 C.F.R. § 20.204 (1998).

The veteran requested a Travel Board hearing.  That hearing 
was conducted by the undersigned Board member in January 
1999.

The veteran's claims of entitlement to service connection for 
chloracne and for rheumatoid arthritis and osteoarthritis are 
addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  A January 1985 Board decision denied entitlement to 
service connection for a seizure disorder.

2.  Evidence received since the January 1985 Board decision 
is pertinent to the veteran's claim of entitlement to service 
connection for a seizure disorder, and, when viewed in 
connection with evidence already of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for this benefit.


CONCLUSIONS OF LAW

1.  A January 1985 Board decision which denied the veteran's 
claim of entitlement to service connection for a seizure 
disorder is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1998).

2.  Evidence received since the 1985 Board decision is 
relevant to the veteran's claim of entitlement to service 
connection for a seizure disorder, and probative of that 
claim, and is therefore new and material, and the veteran's 
claim for this benefit has been reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 U.S.C.A. § 7105(c), a final 
decision cannot be reopened and reconsidered by the VA unless 
new and material evidence is presented.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3 1356 (Fed. Cir. 1998).

In this case, a claim of entitlement to service connection 
for a seizure disorder was denied by the Board in January 
1985.  The evidence to be reviewed is that which has been 
submitted since the last decision that disallowed the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The evidence since the January 1985 Board decision consists 
of clinical records, a written lay statement, and testimony 
by the veteran.  

At the time of the January 1985 Board decision, the Board 
discussed all the medical evidence of record, and concluded 
that the veteran did not have a current medical diagnosis of 
seizure disorder.  VA outpatient treatment records dated in 
1998 reflect a possible diagnosis of seizure disorder, and 
reflect that Dilantin has been prescribed for the veteran.  
The veteran testified, at his January 1999 Travel Board 
hearing, that use of Dilantin brought his seizure activity 
under control.  The veteran's friend, M.A.R., submitted a 
written statement to the same effect.

The Board also notes that September 1995 private clinical 
records from The Epilepsy Center link the veteran's 
neurologic problems, perceived as "seizures," to his 
service-connected thyroid disorder.  See 38 C.F.R. § 3.310.

Although the medical evidence available at the time of the 
January 1985 Board decision did not establish that the 
veteran had a seizure disorder, the veteran has since 
submitted recent evidence reflecting a possible diagnosis of 
seizure disorder.  This evidence establishes a plausible 
claim for service connection for a seizure disorder.  The 
veteran has also submitted evidence which establishes a 
plausible claim that the veteran has a disorder described by 
the veteran as "seizures" which is etiologically related to 
a service-connected disability.  

This evidence was not considered at the time of the previous 
denial, because it was not available.  The new evidence is 
material to the veteran's claim of entitlement to service 
connection for a seizure disorder, and presents at least 
plausible evidence supporting the veteran's claim.  The Board 
concludes that the newly-received evidence is significant 
when viewed in the context of the basis for the January 1985 
denial.  The Board finds that the recent evidence is new and 
material, and the claim of entitlement to service connection 
for a seizure disorder is reopened.  


ORDER

New and material evidence relevant to the veteran's claim of 
entitlement to service connection for a seizure disorder has 
been submitted, and the veteran's claim for this benefit has 
been reopened.  The appeal is granted to this extent, subject 
to the directions set forth in the remand portion of this 
decision.


REMAND

At his January 1999 Travel Board hearing, the veteran 
provided copies of VA medical records dated in November 1998 
which reflected a possible diagnosis of seizure disorder, and 
reflected that the veteran was taking Dilantin to prevent 
seizure activity.  A complete copy of the veteran's current 
VA clinical records should be obtained.  

The Board also notes that the medical evidence of record 
reflects conflicting opinion as to whether the veteran 
currently has a seizure disorder or whether current 
symptomatic manifestations perceived as "seizures" may be 
the result of the veteran's service-connected thyroid 
disability.  Further factual development to obtain medical 
opinion as to the onset and etiology of the veteran's current 
seizure disorder is required, including opinion as to whether 
the veteran's current symptoms are related to service-
connected disability, if a seizure disorder is not found.  

The veteran and his representative contend that there are 
additional relevant records which support his claim for 
service connection for arthritis, and the veteran and his 
representative request remand so that these records may be 
obtained and associated with the claims file.  The Board 
agrees that remand to obtain these records is appropriate.  

The veteran contends that he developed chloracne in service 
as a result of exposure to Agent Orange, and that symptoms of 
his skin disorder were continuously manifested thereafter.  
Service medical records reflects that the veteran sought 
treatment for a "rash" in service, but no diagnosis was 
assigned.  The evidence includes a written VA medical opinion 
that the veteran has chloracne as a result of exposure to 
Agent Orange in service.  This evidence establishes a well-
grounded claim for service connection for chloracne, even if 
the criteria for application of the presumption of service-
connection for chloracne are not met.  Further factual 
development, including development of medical opinion, is 
required.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
complete records from the Oakland VA 
Outpatient Clinic, the San Francisco VA 
Medical Center, from the Oakland County 
Hospital, from a provider in Eugene (OR) 
if the veteran can provide more specific 
information identifying the name and 
address of that provider, from the 
Portland VA Medical Center, and from the 
Roseburg (OR) VA Medical Center.  The RO 
should obtain the veteran's complete VA 
clinical records from January 1997 to the 
present.

2.  The veteran should be offered the 
opportunity to identify any other private 
or VA facilities at which relevant care 
has been or may have been provided.  

3.  The RO should then afford the veteran 
VA examination by neurologist to 
determine whether the veteran has a 
seizure disorder.  If a seizure disorder 
is present, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current seizure disorder had its onset in 
service, was manifested in service, or is 
etiologically related to any service-
connected disorder.  

If the examining neurologist concludes 
that a seizure disorder is not present, 
the veteran should be afforded 
examination by a board of specialists, 
including an endocrinologist, if 
available.  The board should describe the 
nature and extent of the relationship, if 
any, between current symptomatology 
described as seizures and the veteran's 
service-connected thyroid disability, and 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current neurologic 
symptomatology which is etiologically 
related to service-connected thyroid 
disability.  

The examiner(s) should review a copy of 
this REMAND and the pertinent medical 
records in his claims file, including 
service medical records, prior to the 
evaluation.  The examiner(s) should 
describe the veteran's subjective 
complaints and current clinical findings 
in detail. 

4.  The veteran should be offered the 
opportunity to submit any alternative 
forms of proof of continuity of disorders 
after service.  

5.  Following completion of these 
actions, the RO should review the 
evidence and readjudicate the veteran's 
claims for the benefits sought on appeal.  
If any decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


